1
2
3                                                   

4                                                   

5
6
                                                    
7
8                                UNITED STATES DISTRICT COURT 
9                                CENTRAL DISTRICT OF CALIFORNIA 
10                                                  
11
         JASON DENT,                                    Case No. 2:19‐cv‐02115‐GW (SHK) 
12
                                     Plaintiff,           
13                                                       ORDER DISMISSING ACTION WITHOUT 
                           v.                            PREJUDICE 
14        
15       MICHAEL HOROWITZ, et al., 
                                      Defendants. 
16
          
17
      
18
19           On March 21, 2019, Plaintiff Jason Dent (“Plaintiff”) moved for preliminary 
20   and emergency injunctions (“Motion”) against Defendants Inspector General 
21   Michael Horowitz, U.S. Attorney General William Barr, Deputy U.S. Attorney 
22   General Rod Rosenstein, Federal Bureau of Prisons (“BOP”) Assistant Director F. 
23   Lara, Federal Correctional Complex (“FCC”) Victorville “Warden Shinn,” Victorville 
24   Federal Correctional Institute (“FCI”) “#2 Warden Carr,” Western Regional 
25   Director Jane Doe, Northeast Regional Director Jay Ray Ormond, “U.S.P. Canaan 
26   Warden Bradley,” and “U.S.P. Canaan Counselor Durkin” (collectively 
27   “Defendants”).  Electronic Case Filing Number (“ECF No.”) 1, Motion.   
28
 1         On March 28, 2019, the Court denied Plaintiff’s Motion without prejudice, 
 2   but granted Plaintiff 21 days, until April 18, 2019, to file a Complaint based on the 
 3   allegations in the Motion before dismissing the entire matter.  ECF No. 4, Order 
 4   Denying Preliminary and Emergency Injunction Without Prejudice and Order 
 5   Setting Deadline to File a Complaint (“Order”).  The Court warned, however, that 
 6   “failure to timely file a complaint will result in this action being dismissed 
 7   without prejudice for failure to state to prosecute and/or obey Court orders 
 8   pursuant to Federal Rule of Civil Procedure 41(b).”  Id. at 7 (emphasis in original).   
 9         Plaintiff has failed to timely file a Complaint as ordered.  Accordingly, the 
10   Court finds that dismissal of this action without prejudice is warranted here. 
11         IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice.   
      
12    
     Dated: April 30, 2019 
13                                                                                             
                                            HONORABLE GEORGE H. WU, 
14                                          United States District Judge 
15   Presented by: 
16    
17    
                                                   __ 
18   HONORABLE SHASHI H. KEWALRAMANI 
     United States Magistrate Judge 
19
20
21
22
23
24
25
26
27
28
                                               2
